This cause coming on to be heard on motion of appellees to dismiss because the appeal was not taken within sixty days from the date of the decree appealed from as required by Chapter 20441, Acts of 1941, and *Page 230 
it appearing that the said act did not go into effect until October 1, 1941, it would seem that a reasonable construction thereof would be to hold that all appeals or writs of error taken from judgments at law and decrees in equity entered prior to October 1, 1941, should be taken within sixty days from the latter date, appeals from judgments and decrees entered from and after Oetober 1, 1941, will be governed by the terms of the Act.
Applying this rule the appeal in question was seasonably taken so the motion to dismiss is denied.
It is so ordered.
BROWN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.
                    ON PETITION FOR REHEARING